DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         TOMAS LORENTZ,
                            Appellant,

                                   v.

        MATTHEW KRAC and CHRISTINA KRAC DIMMOCK,
                        Appellees.

                             No. 4D22-136

                         [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE 21-004539
(12).

  Tomas Lorentz, Davie, pro se.

  Joshua Christensen of Lampariello Law Group, Royal Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.